DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claims 1-3, 5-18, 26, 30, 31 and 33 are currently pending in the instant application and are subject to the following lack of unity requirement.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 9-15, 26, 30 and 31 drawn to a method of treatment or prophylaxis comprising administering a compound of formula (Ia).

Group II, claim(s) 3, 5-8, 16-18 drawn to a compound of formula (Ia) or composition thereof, wherein formula (Ia) is not defined the same as in Group I.

Group III, claim(s) 33, drawn to a method of identifying a mGluR3 binding agent.
 

The claims herein lack unity of invention under PCT rule 13.1 and 13.2 since, under 37 CFR 1.475(a) 
	Where a group of inventions is claimed in an application, the requirement				of unity of invention shall be fulfilled only when there is a technical relationship among
	those inventions involving one or more of the same or corresponding special technical 		features…those technical features that define a contribution which each of the claimed 		inventions, considered as a whole, makes over the prior art.


    PNG
    media_image1.png
    129
    150
    media_image1.png
    Greyscale
This technical feature is not a special technical feature as can be seen by Hong-Jun Wang et al., Tetrahedron Letters, Vol. 56(8), pp. 1030-1033, for example, which teaches the following formula as Compound 2, for instance: 
    PNG
    media_image2.png
    99
    118
    media_image2.png
    Greyscale
 (Table 2). The prior art formula teaches all requirements of the technical feature shown above. Additionally, the variables found on the formulas claimed vary extensively and when taken as a whole result in vastly different compounds.  Accordingly, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.  Additionally, the vastness of the claimed subject matter, and the complications in understanding the claimed subject matter imposes a serious burden on any examination of the claimed subject matter.
The claims, therefore, lack unity of invention.
Therefore, since the claims do not relate to a single general inventive concept under PCT Rule 13.1 the claims lack unity of invention and should be limited to only a method of use.

Election of Species

This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
As an additional requirement, with the election of either of Groups I-III, an election of species of a particular compound, or group of patentably indistinct species, is also required. In order for this election to be considered fully responsive to this requirement, the election must include:	
the name and structure of one particular species of the instantly claimed compound of Formula (Ia), or a grouping of patentably indistinct species,  
the location of the species (a) within the claims or (b) within the specification,
the claims that read on the elected species,
a definition of the exact substitutions,
e.g. R1 is hydrogen, X is oxygen, etc…
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after .
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the core structure of the generic compound fails to overcome that of the prior art, namely Wang et al., for reasons discussed in the restriction requirement above.  Additionally, for example, a compound of Formula Ia wherein ring A is aryl and ring B is aryl is structurally distinct from compounds of the Formula Ia wherein ring A is heteroaryl and ring B is heteroaryl, as evidenced by their distinct classification and the fact that a search for one would not encompass the other.  Therefore, these two compounds are different species or lack the same core structure or special technical feature. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699